Flandrau, J.,
filed the following dissenting opinion:
I find myself unable to agree with the majority of the court in sustaining the decision of the court below on the point of a former suit pending. The facts are all stated in the opinion of the court showing how the question was presented, so that it is unnecessary for me to do more than briefly allude to them.
The Defendant pleaded the pendency of a former suit for the same cause of action, between the same parties, which was originally commenced before a justice of the peace, and by him certified to the District Court, upon the title to land coming in question.
To this plea the Plaintiff replied, admitting the commencement of the action before the justice, but denying that said action was tried, in whole or in part, and alleging that when the same was *48ready for trial the justice peremptorily refused to hear or try the same, but claimed the right to certify the same to the District Court for trial, and refused further to proceed in said action, whereupon the parties departed from his court.
The question presented by this plea and reply is, whether, when the justice certified the cause to the District Court before any evidence was taken in support of the issue of title to land, the same became discontinued and terminated, or whether it was still pending, so as to form the foundation for the Defendant’s plea in abatement. The court instructed the jury that the former suit was pending at the time thjs was commenced, and that they must-find for the Defendant.
By our Statutes (Comp.Sts., p. 502, sec. 38,) it is provided, that “if it appear on the trial of any cause before a justice of the peace, from the evidence of either party, that the title to lands is in question, which title shall be disputed by the other party, the justice shall immediately make an entry thereof in his docket, and cease all further proceedings in the cause, and shall certify,’" &c.
In the case of Goenen v. Schroeder, 8 Minn. 387, wo held that a justice had no right to certify a case up until the evidence way introduced, and’ the question of title disputed thereby; that a mere issue of title made up by the pleadings, would not deprive him of jurisdiction of the cause.
In this case, whether the question of title was or was not raised by the pleadings, would therefore be immaterial, because, in neither case would the justice be authorized to certify it out of his court until the pleadings were made good by evidence offered in support of the issue of title. The counsel for the Plaintiff in error insists that the effect of thus prematurely certifying the case up was an entire discontinuance of the action, and that it ceased to be pending, and that the District Court obtained no jurisdiction of it for any purpose, except to dismiss it.
My idea of a plea of a former suit pending between the same parties, for the same cause of action, being a good defence, has always been founded upon the fact that the same issues made up *49in the second action are already in the possession of some court-competent to try and determine them. A Defendant cannot be-compelled to come into court and litigate the same matters twice, nor when they are once in process of examination and decision can he be compelled to re-enter upon another investigation of them in the same or another court. Another action may therefore be considered pending whenever it is in the possession of a court that can try and decide it.
The counsel for the Plaintiff in error cites a number of cases-under his first point to show that this cause was out of court for all purposes of trying the merits at the time it was certified up by the justice. I have examined them all, and select two as, in my opinion, decisive of the point. None of them are precisely analogous, but in principle I think they are similar. In Kimball vs. Mack, 10 Wend., 497, it was held that an adjournment of a cause in a justice’s court irregularly, put it out of court. In Malone vs. Clark, 2 Hill, 657, it was held that if a justice try a cause over which ho has not jurisdiction, and an appeal is taken from his judgment, the appellate court should not render any judgment in the case, but should refuse to entertain it, and dismiss it from its consideration.
This was the course pursued by the District Court in this case. It was dismissed on motion of the Defendant. Now, why was it dismissed ? Simply because the court decided that it was not properly there for an examination and determination of the merits, or, in other words, it had not received any jurisdiction of it by reason of the justice’s certificate.
The counsel for the Defendant in error asks the question, “ If it was not in the District Court whore was it?” In my opinion' it had become discontinued and out of any court, and consequently not ponding so as to constitute a good plea in abatement of the second suit. The mere fact that the papers were sent up and filed in the District Court, and that court could take action to the extent of dismissing it, does not in my opinion bring ifrwithin the the test of an action pending. Could the court go on against the will of the Defendant and render a judgment that would be *50enforced ? If not, no action was pending in the sense of the plea.
I think, therefore, that the court erred in its instructions to the jury on this point, and that the judgment should have been for tho Plaintiff on the merits, they being clearly in his favor, under the 23d Rule of this court.